Order entered March 22, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00142-CV

                                DARREN MELTON, Appellant

                                                V.

                                601 JEALOUSE, LLC, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-06444-B

                                            ORDER
                          Before Justices Bridges, Osborne, and Carlyle

       Before the Court is appellant’s “emergency motion confirming supersedeas deposit and

emergency motion to stay enforcement of judgment pending appeal.” We GRANT the motion,

STAY the trial court’s January 25, 2019 Final Judgment, STAY all efforts to enforce that

judgment, and STAY any writs of possession or writs of execution issued in the underlying

proceeding. This stay shall remain in effect until further order of the Court.

       We DIRECT the Clerk of this Court to send copies of this order, by electronic

transmission, to the Honorable Melissa Bellan, Presiding Judge, County Court at Law No. 2,

Dallas County, Texas; John Warren, Dallas County Clerk; Melanie Barragan, Dallas County
Deputy Clerk; Dallas County Constable Precinct 4, Edward Wright; and to counsel for all

parties.

                                              /s/    DAVID L. BRIDGES
                                                     JUSTICE